Case 1:15-cv-05871-KPF Document 157 Filed 12/05/19 Page 1of1

CRAVATH, SWAINE & MOORE LLP

Suitable Age Service
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AFFIDAVIT OF SERVICE *40%

Index no :1:15-CV-05871 (KPF)
Date of Purchase: 12/03/2019
Office No: 609009-00352

 

 

 

 

Plaintiff(s): KELLY PRICE
Defendant(s): THE CITY OF NEW YORK, ET AL
STATE OF NEW YORK COUNTY OF NEW YORK 88.

Joel Golub, the undersigned, being duly sworn, deposes and says that I was at the time of service over the age of
eighteen and not a party to this action. I reside in the state of New York.

On 12/03/2019 at 2:22 PM, I served the within SUMMONS IN A CIVIL ACTION, FIFTH AMENDED
COMPLAINT WITH SUPPORTING DOCUMENTS AND INDIVIDUAL RULES OF PRACTICE IN CIVIL
CASE on MTA OFFICER STEPHEN MEARS, Defendant(s) at MTA LEGAL DEPARTMENT, 2
BROADWAY, New York, NY 10004 in the manner indicated below:

By delivering and leaving a true copy or copies of the aformentioned documents with said Victoria Clement, OFFICE
MGR LEGAL DEPT AUTHORIZED TO ACCEPT a person of suitable age and discretion.

Approximate description of person documents were left with:

 

 

 

 

 

 

 

 

Sex Color of skin/race Color of hair Age Height Weight
Female Black Black 55 S5tt 07in 160 lbs

 

 

 

Other Features: Glasses

 

On 12/03/2019 I deposited in the United States mail a true copy or copies of the aforementioned documents properly
enclosed and sealed in a post-paid wrapper addressed to said Defendant(s) at MTA LEGAL DEPARTMENT, 2
BROADWAY, New York, NY 10004. That address being the actual place of business of the Defendant(s).

Copy mailed Ist class mail marked personal & confidential not indicating on the outside thereof, by return address or
otherwise that said notice is from an attorney or concerns anfigtion against the person to be served.

eon X, oe
Joe! Gol 7
License#: 2092078

ha B & G Legal Support Services Inc
62 William Street 3rd Fl

  

Lisétte Reyes New York,NY 10005
Notary Public, State of New York 212.635.3555

No. 01RE6274149 DCA License#: 2091737
Qualified in Queens County L

Commission Expires 12/31/2020
